When this case was last before this Court, 200 Miss. 861, 28 So.2d 854, I was of the opinion, and then so stated, that the guilt or innocence of defendant, and, if guilty, the degree thereof, were questions for the jury to decide. I am of that opinion on the record before us now. In fact, the case as made on this trial is perhaps stronger in favor of the State than in the former trial. The evidence of the State showed defendant to be guilty of murder. The jury had a right to believe that evidence.